DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 04/14/2021 which has been entered. Claims 1, 3, 15 and 16 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-16 are still pending in this application, with Claims 1 and 16 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 states in part … wherein neural network sets the formants to an optimal value for the target loudness.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1).
As per Claim 1, Kapinos teaches a method comprising: determining feature values of an input audio window; and determining a formant attenuation/amplification coefficient for the input audio window based on the processing of the feature values by a neural network 
Kapinos does not teach an input audio window of an input audio file; automatically determining a formant attenuation/amplification coefficient for the input audio window; and wherein the neural network sets formant attenuation/amplification coefficients in accordance with a target loudness. 
However, Rauhala teaches an input audio window of an input audio file (Page 6, Paragraph [0112]; Page 7, Paragraph [0136]); automatically determining a formant attenuation/amplification coefficient for the input audio window (Figure 2 – Reference 107; Page 6, Paragraph [0122]; Page 7, Paragraph [0130]); and wherein the neural network sets formant attenuation/amplification coefficients in accordance with a target loudness (Figure 2 – Reference 107; Page 6, Paragraph [0122]; Page 7, Paragraphs [0126], [0127] and [0130]).
(Note: Kapinos describes an input audio window as described above; but does not teach an audio file. In paragraphs [0122] and [0130], Rauhala describes playing of an audio track [i.e. audio file] which would be a source of the audio window taught by Kapinos described above. In paragraphs [0126] and [0127], Rauhala describes receiving a loudness value and automatically consulting a lookup table to determine an appropriate gain value [i.e. attenuation/amplification coefficient])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos with the method as taught by Rauhala to ensure that the loudness experienced by a listener is constant or nearly constant independent of the source of the audio in an attempt to avoid sudden changes in volume that can startle a listener and disrupt the listening experience.

As per Claim 16, the combination of Kapinos and Rauhala teaches an electronic device comprising; circuitry configured to determine feature values of an input audio window of an input audio file; and automatically determine a formant attenuation/amplification coefficient for the input audio window based on the processing of the feature values by a neural network, wherein the neural network sets formant attenuation/amplification coefficients in accordance with a target loudness as described in Claim 1.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Kapinos with the method and apparatus as taught by Rauhala to ensure that the loudness experienced by a listener is constant or nearly constant independent of the source of the audio in an attempt to avoid sudden changes in volume that can startle a listener and disrupt the listening experience.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of Sinder et al (2007/0233472 A1).
As per Claim 2, the combination of Kapinos and Rauhala teaches determining formants of the input audio window as described in Claim 1; but does not teach multiplying the formants with the formant attenuation/amplification coefficient. However, Sinder teaches multiplying the formants with the formant attenuation/amplification coefficient (Page 6, Paragraph [0073]). It 
As per Claim 3, Kapinos teaches wherein neural network sets the formants to an optimal value for the target loudness (Figure 9 – Reference 994; Page 3, Paragraph [0044]; Page 3, Paragraph [0047] and [0053]).
As per Claim 4, Kapinos teaches wherein multiplying the formants with the formant attenuation/amplification coefficient conserves the input audio file's overall spectral profile (Page 3, Paragraphs [0042] and [0045]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1), and further in view of Sinder et al (2007/0233472 A1) as applied to Claim 2 above, and further in view of KRINI (2012/0232899 A1).
As per Claim 5, the combination of Kapinos, Rauhala and Sinder teaches the method of Claim 2; but does not teach wherein determining formants of the input audio window comprises determining the difference of two power spectra, one smoothed power spectrum and another smoothed power spectrum, one power spectrum being smoothed more than the other power spectrum. 
However, Krini teaches wherein determining formants of the input audio window comprises determining the difference of two power spectra, one smoothed power spectrum and another smoothed power spectrum, one power spectrum being smoothed more than the other power spectrum (Page 6, Paragraph [0045]).
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1), and further in view of Sinder et al (2007/0233472 A1) as applied to Claim 2 above, and further in view of Otani et al (2012/0095755 A1).
As per Claim 6, the combination of Kapinos, Rauhala and Sinder teaches the method of Claim 2; but does not teach wherein determining formants of the input audio window comprises determining a first power spectrum and a second power spectrum using a different number of bands for the first power spectrum and the second power spectrum. However, Otani teaches wherein determining formants of the input audio window comprises determining a first power spectrum and a second power spectrum using a different number of bands for the first power spectrum and the second power spectrum (Page 3, Paragraphs [0049] and [0050]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos, Rauhala and Sinder with the method as taught by Otani to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of Otani et al (2012/0095755 A1).
As per Claim 7, the combination of Kapinos and Rauhala teaches the method of Claim 1; but does not teach determining a weighted spectrum from the input audio window and multiplying the weighted spectrum with a multiplier that depends on the formant attenuation/amplification coefficient. However, Otani teaches determining a weighted spectrum from the input audio window and multiplying the weighted spectrum with a multiplier that depends on the formant attenuation/amplification coefficient (Page 7, Paragraph [0114]; Page 8, Paragraph [0134]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Rauhala with the method as taught by Otani to reduce the probability that an actual speaker is mistaken for babble noise which may lead to a noise suppressor failing to suppress noise which degrades the quality of reproduced sound.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1), and further in view of Otani et al (2012/0095755 A1) as applied to Claim 7 above, and further in view of Crockett (2004/0122662 A1).
As per Claim 8, the combination of Kapinos, Rauhala and Otani teaches the method of Claim 7; but does not teach wherein determining a weighted spectrum from the input audio window comprises weighting the input audio window with an equal-loudness-level contour. However, Crockett teaches wherein determining a weighted spectrum from the input audio window comprises weighting the input audio window with an equal-loudness-level contour (Page 17, Paragraphs [0170] and [0179]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos, Rauhala and Otani with the method as taught by Crockett to obtain an estimate of signal loudness without having to perform decoding processing steps freeing up processing resources that can dedicated to other system processes. 
As per Claim 10, the combination of Kapinos, Rauhala, Otani and Crockett teaches wherein weighting the input audio window with an equal-loudness-level contour comprises transforming the input audio window to the spectral domain and multiplying the obtained spectrum with a processed equal-loudness-level contour (Crockett: Page 17, Paragraphs [0172] – [0179]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos, Rauhala and Otani with the method as taught by Crockett to obtain an estimate of signal loudness without having to perform decoding processing steps, thereby freeing up processing resources that can dedicated to other system processes. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1), and further in view of Otani et al (2012/0095755 A1) and Crockett (2004/0122662 A1), as applied to Claim 8 above, and further in view of Walsh et al (2012/0063616 A1).
As per Claim 9, the combination of Kapinos, Rauhala, Otani and Crockett teaches the method of Claim 8; but does not teach selecting the equal-loudness-level contour based on a target monitoring loudness. However, Walsh teaches selecting the equal-loudness-level contour based on a target monitoring loudness (Page 4, Paragraph [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos, Rauhala, Otani and Crockett with the method as taught by Walsh to address the perception of quieter high-frequency content due to age-related hearing loss by dynamically compensating played audio content for the perceived spectral imbalances.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of TANAKA (2018/0359563 A1).
As per Claim 12, the combination of Kapinos and Rauhala teaches the method of Claim 1; but does not teach wherein the features comprise the spectral flatness or Wiener entropy of the power spectrum of the input audio window. However, Tanaka teaches wherein the features comprise the spectral flatness or Wiener entropy of the power spectrum of the input audio window (Figure 4 – Reference 44; Page 3, Paragraph [0032]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Rauhala with the method as taught by Tanaka to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.
As per Claim 13, the combination of Kapinos, Rauhala and Tanaka teaches wherein the features comprise values of the power spectrum of the input audio window (Tanaka: Page 3, Paragraph [0036]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Rauhala with the method as taught by Tanaka to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of SVENDSEN (2015/0349737 A1).
As per Claim 14, the combination of Kapinos and Rauhala teaches the method of Claim 1; but does not teach wherein the features comprise a crest factor of the input audio window. However, Svendsen teaches wherein the features comprise a crest factor of the input audio window (Page 4, Paragraph [0037]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to the method taught by Kapinos and Rauhala with the method as taught by Svendsen to amplify audio signals under budgeted conditions that does not exceed a budgeted limit and provides sufficient peak audio power to allow a user to hear and understand the received audio in noisy environments.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kapinos et al (2015/0256137 A1) in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of HASHIMOTO et al (2018/0019720 A1).
As per Claim 15, the combination of Kapinos and Rauhala teaches the method of Claim 1; but does not teach wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible. However, Hashimoto teaches teach wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible (Page 5, Paragraph [0054] – Page 6, Paragraph [0056]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kapinos and Rauhala with the method as taught by Hashimoto to pre-calculate correction gain coefficients so processing loads of a computing resource may be reduced; thereby enabling frequency bands associated with audio signals to be amplified/attenuated to provide better quality audio to a listener. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ELMEDYB et al (2016/0088407 A1), Suzuki et al (2005/0165608 A1), Crockett et al (2009/0067644 A1), Carney (2014/0309992 A1), KIM (2011/0150227 A1), CHAO et al (2018/0262174 A1), Omori et al (6,539,355 B1), Suzuki (2013/0166289 A1) and Aylward (2013/0177170 A1). Each of these describes systems and methods for the processing of audio signals and frequency spectrum.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652 

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652